                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  UNITED STATES OF AMERICA,                     )
                                                )
                              Plaintiff,        )
                       v.                       )                  No. 2:20-CR-56-JRG-HBG
                                                )
  ERIN DOUGHERTY MCARDLE, and                   )
  TOMMY TYLEE HENRY,                            )
                                                )
                              Defendants.       )

                               MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28

  U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Court as may be appropriate. This case is before the Court on the following pretrial

  motions by Defendants Erin D. McArdle and Tommy T. Henry:

                (1) Motion for Notice of Government’s Intention to Use Residual
                    Hearsay Exception Under Federal Evidence Rule 807 [Doc.
                    17];

                (2) Preliminary Bruton-type Motion by Defendant McArdle to
                    Suppress Government’s Use in Its Case-in-chief of Testimonial
                    Statements Made to Law Enforcement by Co-Defendant
                    Tommy Henry [Doc. 18];

                (3) Motion for Early Disclosure of Federal Rule of Evidence
                    404(b)-Type Evidence [Doc. 19];

                (4) Motion for Early Disclosure of Federal Rule of Evidence 1006
                    Summaries [Doc. 20];

                (5) Motion for Government to Disclose All Out-of-court
                    Statements Intended to Be Introduced at Trial Pursuant to
                    Federal Evidence Rule 801(d)(2)(E) to Allow the Defense to
                    Make Meaningful Objections and to Assist the Court in
                    Determining the Preferred Method to Determine Whether the
                    Statements Will Be Admitted at Trial [Doc. 21];




Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 1 of 25 PageID #: 392
                  (6) Motion of Defendant Erin D. McArdle to Compel Discovery
                      and Inspection from the Government and for the Government
                      to Respond Whether Discovery Requested by the Defense, in
                      Fact, Exists [Doc. 22];

                  (7) Defendant Tommy T. Henry’s Motion to Adopt Co-defendant
                      Erin McArdle’s Motions [Doc. 25]; and

                  (8) Defendant Tommy Henry’s Motion to Adopt, in Part, Co-
                      defendant Erin McArdle’s Motion to Compel Discovery and
                      Inspection from the Government and for the Government to
                      Respond to Whether Discovery Requested by the Defense, in
                      Fact, Exists [Doc. 26].


           The parties appeared before the undersigned on November 9, 2020, for oral argument on

  the motions. Assistant United States Attorney Matthew T. Morris appeared on behalf of the

  Government.     Attorneys Donald A. Bosch and Ann C. Short represented Defendant Erin

  McArdle, who was also present. Attorneys David M. Eldridge, appearing by telephone, and

  Zachary R. Walden represented Defendant Tommy Henry. At the conclusion of the hearing, the

  Court took the motions under advisement.

      I.      ANALYSIS

           The Defendants 1 ask the Court to order specific discovery [Docs. 22 & 26] and for

  pretrial notice of the Government’s intent to use the residual hearsay exception [Doc. 17], other

  acts evidence [Doc. 19], summary exhibits [Doc. 20], and coconspirator statements [Doc. 21].

  Defendant McArdle also asks the Court to prohibit the Government from using the statements of




  1
   Defendant Henry asks [Doc. 25] to adopt four of Defendant McArdle’s motions [Docs. 17, 19,
  20, & 21] in full and to adopt parts of Defendant McArdle’s discovery motion [Doc. 26].
  Defendant Henry’s request to join in these motions is GRANTED. For purposes of this
  analysis, document 26 will be treated as a motion to compel discovery, as it also raises a specific
  discovery request not advanced in Defendant McArdle’s motion.
                                                  2

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 2 of 25 PageID #: 393
  Codefendant Henry in their joint trial [Doc. 18]. The Court examines each of these issues in

  turn.

  A. Discovery [Docs 22 & 26]

          Rule 16(a)(1)(E) requires the government to permit a defendant to inspect and copy

  evidence within the government’s control that is “material to preparing the defense,” that the

  government intends to use in its case-in-chief at trial, or that “was obtained from or belongs to

  the defendant.” The Defendants ask the Court to order the Government to disclose five specific

  items or categories of information, 2 which they contend are material to their defense.

  Alternatively, the Defendants ask the Court to order the Government to confirm that the

  requested items do not exist. The Defendants state that prior to filing their motions to compel

  discovery, they sought these items from the Government directly and informally to no avail. The

  Government responds that the Defendants’ specific discovery requests exceed its discovery

  obligations. The Court examines each specific discovery request in turn.

      (1) Information from Defendant McArdle’s Google Email Account

          Defendant McArdle asks the Court to order the Government to disclose any information

  it received from her Google email account. In this regard, she states that discovery contained a

  letter from the Government to Google asking Google to preserve information in Defendant

  McArdle’s email account. The Government responds that it is not required to disclose whether it

  obtained information from Defendant McArdle’s email account.




  2
    Defendant McArdle makes specific discovery requests (1) through (4). Defendant Henry joins
  in specific discovery requests (2) through (4) and separately advances a fifth specific discovery
  request.
                                                 3

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 3 of 25 PageID #: 394
         At the motion hearing, AUSA Morris stated that the Government has not obtained

  information from Defendant McArdle’s email account, with the exception of information that

  Defendant McArdle provided to the Sullivan County Sheriff’s Office (“SCSO”) in support of a

  complaint against Defendant Henry. Mr. Morris stated that the Government would provide the

  email and Facebook information that Defendant McArdle provided to the SCAO to counsel that

  day or the next.

         The Court finds this specific discovery request to be MOOT, as the Government did not

  receive Defendant McArdle’s email information from Google and what email information it

  possesses (email that Defendant McArdle provided to the SCSO in support of a complaint

  against Defendant Henry), it will disclose to counsel.

     (2) Reports or Findings of IRS-CI Special Agent Nicholas Worsham

         Defendants state that discovery reveals that Special Agent Nicholas Worsham of the IRS

  Criminal Investigation Division obtained and reviewed financial records relevant to this case.

  Defendants ask the Court to compel the Government to disclose any reports or findings by Agent

  Worsham or, alternatively, to confirm that no such reports or findings exist. The Government

  responds that it has provided Defendants with statements of Agent Worsham, including a

  Memorandum of Interview relating to an interview of Defendant McArdle in which Agent

  Worsham participated. It contents that Defendants are not entitled to other reports of Agent

  Worsham, such as reports of witness interviews, at this stage in the proceedings.

         At the motion hearing, AUSA Morris argued that the Defendants’ request for reports and

  “findings” by Agent Worsham is overly broad. He stated that he has disclosed some information

  from Agent Worsham, but the Defendants are not entitled to receive other information at this


                                                  4

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 4 of 25 PageID #: 395
  stage in the proceedings. He asserted that the Government is aware of its discovery obligations

  and intends to comply with them.

           As a general rule, the Government is not required to disclose in discovery the “reports,

  memoranda, or other internal government documents made by . . . [a] government agent in

  connection with investigating or prosecuting the case.” Fed. R. Crim. P. 16(a)(2). However,

  statements of prospective government witnesses are subject to the Jencks Act. Id. The Jencks

  Act provides, in pertinent part,

                  In any criminal prosecution brought by the United States, no
                  statement or report in the possession of the United States which
                  was made by a government witness or prospective government
                  witness (other than the defendant) shall be the subject of subpoena,
                  discovery, or inspection until said witness has testified on direct
                  examination in the trial of the case.

  18 U.S.C. § 3500(a); see also Fed. R. Crim. P. 26.2. “The Jenks Act generally requires the

  government, on motion of a defendant, to produce statements in its possession of witnesses who

  testify at a trial.” United States v. Short, 671 F.2d 178, 185 (6th Cir.), cert. denied 457 U.S. 1119

  (1982). However, the “defendant is only entitled to the statement after the witness has testified.”

  Id.    Thus, the Defendants are not entitled to pretrial disclosure of the reports of Agent

  Worsham. 3 The Defendants’ second specific discovery request is DENIED.

        (3) SCSO Affidavit of Complaint

           The Defendants state that they received in discovery the front page of an affidavit of

  complaint, which Defendant McArdle made against Defendant Henry. Defendant McArdle

  contends that “a criminal affidavit of complaint at the general sessions court level is either a

  3
    The Court adds the caveat that if Agent Worsham will testify as an expert witness for the
  Government, the Government must disclose a written summary of his testimony, describing his
  “opinions, the bases and reasons for those opinions, and the witness’s qualifications.” Fed. R.
  Crim. P. 16(a)(1)(G). The Court’s Order on Discovery and Scheduling requires that the
  Government’s expert disclosures be made at least three weeks before trial [Doc. 10, ¶ L].
                                                   5

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 5 of 25 PageID #: 396
  multi-page document or a double-sided document” [Doc. 22, p.3]. Defendants contend that the

  missing portion of the affidavit of complaint could contain information material to their defense,

  such as whether Defendant Henry received favorable treatment, the amount of bond and whether

  the bond was lowered, and information on the dismissal of the charges. Defendant McArdle

  states that in response to her request for the additional page or pages of the affidavit of

  complaint, the Government said the document was available publicly, so it was not obligated to

  provide it to her. Defendant McArdle responded to the Government that the public records

  relating to this complaint were expunged when the charges were dismissed and again asked the

  Government to obtain and provide any missing pages. She states that the Government has not

  responded to this request.

         The Government responds that it provided all of the affidavit of complaint in its

  possession in discovery. It argues that the Court should not compel it to produce documents not

  in its possession. The Government also maintains that it has provided information on whether

  Defendant Henry received favorable treatment in connection with his arrest on the state warrant

  and on the circumstances surrounding the dismissal of the charges against Defendant Henry.

         At the motion hearing, Mr. Walden argued that the complete affidavit of complaint exists

  in two places: (1) the Sullivan County Clerk’s Office maintains a copy under seal and (2) the

  Tennessee Bureau of Investigation retains a copy or abstract. Mr. Walden argued that the

  Defendants do not have access to either copy but that the Government could seek this

  information.

         AUSA Morris said that only one page of the affidavit of complaint was attached to the

  memorandum of interview and that the Government has disclosed that page to Defendants in

  discovery. He also argued that the Defendants are aware of the information they seek, such as



                                                  6

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 6 of 25 PageID #: 397
  when and by whom the charges were dismissed.               He said the Defendants are asking the

  Government to conduct an investigation to assist their defense. AUSA Morris asked the Court to

  deny this request, because the Government is not required to seek out information not in its

  possession.

            Mr. Bosch responded that the additional pages of the affidavit of complaint are material

  to the defense, because he believes they would show that Defendant Henry’s bond was lowered

  several times at the request of law enforcement. Mr. Bosch said he believes the Government

  does not have the additional pages of the affidavit of complaint in its possession, but the

  Government has the ability to get this information. He stated that state law prevents him from

  obtaining TBI records, and he cannot get sealed information from the Sullivan County Clerk’s

  Office.

            Rule 16(a)(1)(E) requires that an item be “in the government’s possession, custody, or

  control” before it is subject to discovery. Records in the possession of the agency that aided in

  the investigation of the case are considered to be in the government’s control. United States v.

  Skaggs, 327 F.R.D. 165, 174 (S.D. Ohio 2018).


                   The prosecution is not required to conduct an interagency search
                   for evidence. However, for Rule 16 purposes, material will be
                   considered as being in the possession of the government only if it
                   is in the actual possession of the prosecutor or if the prosecutor has
                   knowledge of and access to the material while it is in the
                   possession of another federal agency.

  Id. (emphasis supplied). In the instant case, the prosecutor does not have actual custody of the

  back or additional pages of the affidavit of complaint. Although the front page of the affidavit of

  complaint was attached to an FBI memorandum of interview, AUSA Morris states that the

  remainder of the affidavit of complaint is not in the Government’s possession. Neither the



                                                     7

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 7 of 25 PageID #: 398
  Sullivan County Clerk’s Office, nor the TBI are federal agencies, and the federal prosecutor does

  not have access to their records. The Defendants’ third specific discovery request is DENIED.

     (4) Attorney Matt King’s File Relating to the Representation of Gonzalo Moralez

         The Defendants ask the Court to compel the Government to produce the file of Attorney

  Matt King relating to his representation of Gonzalo Moralez in Washington County Criminal

  Court case number 34893. They argue that this information is material to allegations that

  Defendant McArdle was contacted by an attorney concerning a charge pending in Washington

  County against the father of Victim 2, who is Gonzalo Moralez. The Government responds that

  it does not possess any client files of Attorney Matt King and cannot be compelled to provide

  what it does not possess. At the motion hearing, Mr. Walden acknowledged that this request is

  moot, because the Government does not have Mr. King’s file. The Court agrees this request is

  MOOT.

     (5) Information from Defendant Henry’s Google Email Account

         Defendant Henry asks the Court to compel the Government to disclose information

  obtained from Google, Inc., in relation to his email account with the address

  hmhomerenovations@gmail.com. He contends that in discovery, he received a preservation

  request by the Government to Google, asking that records for this email account be preserved.

  Defendant Henry states that the Government has not provided any information from this account

  in discovery, nor has it responded to counsel’s email asking if this information was obtained. At

  the motion hearing, AUSA Morris responded that the Government has provided both Defendants

  will all email information in its possession. The Court finds Defendant Henry’s request for

  information from his hmhomerenovations@gmail.com account is MOOT, because the

  Government does not have this information.



                                                 8

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 8 of 25 PageID #: 399
         In summary, the Defendants’ motions to compel discovery [Docs. 22 and 26] are

  DENIED, because the information is not in the possession of the Government or, with regard to

  the first demand, the Government agreed to disclose what partial information it has.

  B. Pretrial Notice

         The Defendants move the Court to require the Government to provide advance notice of

  its intent to use the residual hearsay exception [Doc. 17], other acts evidence [Doc. 19], summary

  exhibits [Doc. 20], and coconspirator statements [Doc. 21]. At the November 9 motion hearing,

  Mr. Bosch argued that expanding the time for notice of evidence and exhibits is appropriate and

  necessary in this case, because limitations and restrictions relating to the COVID-19 pandemic

  have hindered defense counsels’ ability to investigate and prepare for trial.

         (1) Residual Hearsay Exception [Doc.17]

         Federal Rule of Evidence 807 permits the use of a hearsay statement, even if that

  statement does not fall within the hearsay exceptions in Rules 803 or 804, under the following

  conditions:

                 (1) if the statement is supported by sufficient guarantees of
                     trustworthiness—after considering the totality of circumstances
                     under which it was made and evidence, if any, corroborating
                     the statement; and

                 (2) it is more probative on the point for which it is offered than any
                     other evidence that the proponent can obtain through
                     reasonable efforts.

  Fed. R. Evid. 807(a). Rule 807 (b) requires that the proponent of the residual hearsay statement

  give the opposing party “reasonable notice” in writing “of the intent to offer the statement—

  including its substance and the declarant’s name—so that the party as a fair opportunity to meet

  it.” Fed. R. Evid. 807(b). The Defendants ask the Court to order the Government to provide


                                                   9

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 9 of 25 PageID #: 400
  notice of any residual hearsay statements, to include the name and address of the declarant, sixty

  (60) days before trial [Doc. 17]. At the motion hearing, defense counsel argued that notice two

  months before trial is necessary for counsel to prepare to meet the proposed residual hearsay,

  given the difficulty conducting investigations during the pandemic.

            The Government opposes the sixty-day time frame but agrees to provide reasonable

  notice fourteen (14) days before trial of its intent to introduce residual hearsay pursuant to Rule

  807 [Doc. 36]. The Government contends this deadline should be applied to both parties and that

  notice should include the substance of the statement and the declarant’s name, as required by the

  Rule.

            The Court agrees that COVID-19 has generally hindered the parties’ abilities to interview

  witnesses and conduct investigations. Moreover, the Court has recently recognized “a significant

  increase in the rate of COVID-19 in all divisions of the Eastern District of Tennessee” based

  upon “key indicators—including positivity rates, hospitalization rates, and cumulative positive

  cases[.]” E.D.TN SO-21-01 (entered Jan. 4, 2021). Accordingly, the Court finds that reasonable

  notice under the circumstances of this case is thirty (30) days before trial. 4 This time frame will

  give counsel time to investigate any residual hearsay statements before the deadline for motions

  in limine. 5 As specified in the Rule, notice shall be in writing and shall consist of the substance




  4
    The trial of this case is presently set for February 16, 2021. However, this trial date will
  necessarily have to be continued based upon the standing orders of the Court. On January 4,
  2021, Chief United States District Judge Travis R. McDonough extended the continuation of all
  jury trials in this district to February 28, 2021. E.D.TN SO-21-01.
  5
      The deadline for filing motions in limine is presently set for fifteen days before trial.


                                                      10

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 10 of 25 PageID #: 401
  of the hearsay statement and the declarant’s name. 6 Fed. R. Evid. 807(b). The Defendants’

  Motion for Notice of Government’s Intention to Use Residual Hearsay Exception Under Federal

  Evidence Rule 807 [Doc. 17] is GRANTED in part in that the Court requires both parties to

  provide notice pursuant to Federal Rule of Evidence 807(b) thirty (30) days before trial.

         (2) 404(b) Evidence [Doc. 19]

         “Evidence of any other crime, wrong, or act is not admissible to prove a person’s

  character in order to show that on a particular occasion the person acted in accordance with the

  character.” Fed. R. Evid. 404(b)(1). However, such evidence of other crimes, wrongs, or acts

  “may be admissible for another purpose, such as proving motive, opportunity, intent,

  preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.

  404(b)(2). In criminal cases, a prosecutor who intends to use evidence of other crimes, wrongs,

  or acts must:

                  (A) provide reasonable notice of any such evidence that the
                      prosecutor intends to offer at trial, so the defendant as a fair
                      opportunity to meet it;

                  (B) articulate in the notice the permitted purpose for which the
                      prosecutor intends to offer the evidence and the reasoning that
                      supports the purpose; and

                  (C) do so in writing before trial—or in any form during trial if the
                      court, for good cause, excuses lack of pretrial notice.




  6
    The requirement of providing the declarant’s address was omitted in the 2019 amendments to
  Rule 807, because the address is typically known or easily obtained. Fed. R. Evid 807(b)
  advisory committee’s note to 2019 amendment. “If prior disclosure of the declarant’s address is
  critical and cannot be obtained by the opponent through other means, then the opponent can seek
  relief from the court.” Id.
                                                  11

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 11 of 25 PageID #: 402
  Fed. R. Evid. 404(b)(3). The Court’s Order on Discovery and Scheduling provides that “[u]nless

  otherwise ordered by the Court ‘reasonable notice’ [of 404(b)-type evidence] shall be deemed to

  be seven (7) calendar days before trial” [Doc. 10, ¶ I].

         The Defendants move the Court to order the Government to provide pretrial notice of its

  intent to use 404(b) evidence one week before the plea deadline (thirty-six days before the

  current trial date) to give defense counsel sufficient time to challenge the admissibility of this

  evidence in a pretrial hearing [Doc. 19].        They contend that the discovery indicates the

  Government may seek to offer 404(b)-type evidence, which they would contest. The Defendants

  also ask the Court to order the Government to provide in its notice the factual details of the

  evidence, how the Government will introduce the evidence (whether by testimony or an exhibit),

  the name of the witness who will give the testimony or present the exhibit, whether the evidence

  is part of an ongoing criminal investigation, and which element of the charged offenses the

  Government contends the evidence proves. At the motion hearing, Mr. Bosch argued that time

  beyond the seven-day deadline is needed in this case to permit counsel to conduct an

  independent investigation of the evidence at issue.          He noted that the surging COVID-19

  pandemic in upper East Tennessee makes it hard to interview witnesses, particularly state

  government employees who cannot be contacted by telephone. Mr. Bosch asserted that earlier

  notice is necessary in order to avoid a trial continuance.

         The Government argues that the current seven-day disclosure deadline for 404(b)-type

  evidence is adequate to allow the Defendants to object to the evidence [Doc 34]. It contends that

  the Defendants have notice, from discovery, of potential 404(b)-type evidence, which permits

  them to argue that such evidence should not be admitted under Rule 404(b). At the motion


                                                   12

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 12 of 25 PageID #: 403
  hearing, AUSA Morris argued that nothing about this case separates it from the typical criminal

  case in which the Court has deemed notice seven days before trial to be reasonable. Mr. Bosch

  responded that although the Defendants have notice of some potential 404(b) evidence from

  discovery, the Government is not limited to this evidence.

         As stated above, the Court finds that the COVID-19 pandemic will potentially hinder

  defense counsel’s ability to contact witnesses. However, the Court also finds, based on the

  representations in the motion and at the motion hearing, that defense counsel have knowledge of

  some potential 404(b)-type evidence. 7 The Court finds that pretrial notice of the intent to use

  404(b)-type evidence three weeks before trial is reasonable in this case. Notice three weeks

  before trial will give Defendants time to challenge the admissibility of any 404(b)-evidence in a

  motion in limine, the deadline for which is fifteen days before trial.           Accordingly, the

  Defendants’ Motion for Early Disclosure of Federal Rule of Evidence 404(b)-Type Evidence

  [Doc. 19] is GRANTED in part, in that the Government is ORDERED to provide notice under

  Federal Rule of Evidence 404(b)(3) three weeks before trial. This notice shall be in writing and

  shall include “the permitted purpose for which the prosecutor intends to offer the evidence and

  the reasoning that supports the purpose” as required by Rule 404(b)(3)(B)-(C).

         (3) Summary Exhibits [Doc. 20]

         Federal Rule of Evidence 1006 permits a party to use “a summary, chart, or calculation to

  prove the content of voluminous writings, recordings, or photographs that cannot be


  7
    In this regard, Defendant McArdle filed exhibits [Doc 42-1 & 42-2, SEALED], which she
  argues contain potential 404(b)-type evidence. Defendant contends that upon receiving notice of
  the Government’s intent to use any of this information, she will need time to prepare a brief and
  determine the need for pretrial hearings on its admissibility. The Court finds that because
  defense counsel are aware of this information, they may begin preparations to challenge it, even
  before the notice deadline.
                                                 13

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 13 of 25 PageID #: 404
  conveniently examined in court.” Fed. R. Evid. 1006. In order to use a summary exhibit, the

  “proponent must make the originals or duplicates available for examination or copying, or both,

  by other parties at a reasonable time and place.” Id. Additionally, “the court may order the

  proponent to produce [the originals or duplicates] in court.” Id. (emphasis added). In the instant

  case, the Defendants ask the Court to order the Government to provide any summary exhibits it

  intends to use at trial to defense counsel one week before the plea deadline (thirty-six days before

  trial) to permit defense counsel to determine whether the summary exhibits are accurate and/or

  prejudicial [Doc. 20].    At the motion hearing, Mr. Bosch argued that this case involves

  voluminous banking and telephone records. He asserted that defense counsel will need time to

  determine whether the Government’s summary exhibits of this evidence are accurate and not

  prejudicial.

          The Government responds in opposition, arguing that neither Rule 1006, nor the case law

  in this circuit, require it to disclose its summaries pretrial [Doc. 33]. Instead, the Government

  will identify any Rule 1006 summary exhibits on its exhibit list, will provide a list or description

  of the documents supporting the summaries, and will state when and where the underlying

  documents may be reviewed. It contends that this is all that Rule 1006 requires. At the motion

  hearing, Mr. Bosch conceded that nothing requires the Government to disclose its summary

  exhibits in advance of trial. However, he argued that summary exhibits were routinely provided

  before trial and that pretrial disclosure was necessary to avoid a delay during trial. AUSA

  Morris stated that the Government has not yet determined whether it will use summary exhibits

  in this case.




                                                  14

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 14 of 25 PageID #: 405
         Our appellate court “has interpreted Rule 1006 as imposing five requirements for the

  admission of an evidentiary summary:”

                (1) the underlying documents must be so voluminous that they
                cannot be conveniently examined in court, (2) the proponent of the
                summary must have made the documents available for examination
                or copying at a reasonable time and place, (3) the underlying
                documents must be admissible in evidence, (4) the summary must
                be accurate and nonprejudicial, and (5) the summary must be
                properly introduced through the testimony of a witness who
                supervised its preparation.

  United States v. Modena, 302 F.3d 626, 633 (6th Cir. 2002) (citing United States v. Bray, 139

  F.3d 1104, 1009-10 (6th Cir. 1998)), cert. denied 537 U.S. 1145 (2003). In the instant case, the

  Defendants focus on their ability to object to the accuracy and prejudicial nature of potential

  Government summary exhibits. The Government asserts that the parties may not complete any

  summary exhibits until shortly before trial. The parties agree that Rule 1006 has no pretrial

  notice requirement.

         Rule 1006 does not require pretrial notice of summary exhibits. Although the proponent

  of a summary exhibit must make the underlying information, i.e. the information summarized,

  available for inspection and copying at a reasonable time and place, the proponent does not have

  to give the opponent a copy of the summary exhibit itself. United States v. Jamieson, 427 F.3d

  394, 409-10 (6the Cir. 2005), cert. denied, 547 U.S. 1218 (2006). Moreover, the Court finds

  that, as a practical matter, the summary exhibits may not exist at the time the Defendants seek

  their disclosure more than a month before trial. Accordingly, the Defendants’ Motion for Early

  Disclosure of Federal Rule of Evidence 1006 Summaries [Doc. 20] is DENIED. However, it is

  the policy of the Court to encourage the parties to meet and confer on exhibits to determine




                                                15

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 15 of 25 PageID #: 406
  whether the parties can agree to stipulate to the exhibits. In this regard, the Court encourages all

  parties to disclose any summary exhibits to opposing counsel one week before trial. 8

         (4) Coconspirator Statements [Doc. 21]

         The Defendants move the Court to order the Government to provide written notice sixty

  (60) days 9 before trial of all out-of-court statements that it intends to introduce under Federal

  Rule of Evidence 801(d)(2)(E) [Doc. 21]. They ask that the notice include (1) the substance of

  the statement, as well as (2) when, where, and by whom the statement was made, and (3) a

  summary of the evidence the Government will present to establish the conspiracy, the declarant’s

  involvement in the conspiracy, and that the statement was made in furtherance of the conspiracy.

  The Defendants also ask for time following the notice to respond to it and to seek a hearing on

  the existence of the conspiracy, if warranted. The Government does not object to the requested

  pretrial notice but opposes the timing requested by the Defendants, arguing that notice fourteen

  (14) days before trial is sufficient for the parties to litigate the admissibility of 801(d)(2)(E)

  statements [Doc. 38]. The Government also does not oppose the Defendants’ request to file a

  response or objections to the notice and asks that the Court set a deadline of seven days before

  trial for this response and permit the Government to file a reply within three days of the

  Defendants’ objections.

         At the motion hearing, Mr. Bosch argued that fourteen days pretrial notice is insufficient

  due to the ongoing pandemic and unforeseen issues that could arise in scheduling a pretrial


  8
   The Clerk’s office will contact the parties regarding the time for producing their exhibits to the
  Court for trial. Typically, the parties must provide exhibits the Friday before trial.
  9
    In her motion, Defendant McArdle asks for pretrial notice of Rule 801(d)(2)(E) statements
  thirty (30) days before trial [see Doc. 38, p.1]. However, at the motion hearing, Mr. Bosch
  requested notice sixty (60) days before trial.
                                                  16

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 16 of 25 PageID #: 407
  hearing and the appearance of federal agents at the pretrial hearing. Mr. Walden argued that

  Rule 801(d)(2)(E) statements appear to factor heavily in the Government’s proof. He asserted

  that it may be difficult to schedule a hearing on the existence of the conspiracy on short notice.

  AUSA Morris responded that nothing about this case takes it out of the heartland of cases that

  have come before the Court. Thus, he argued that notice of the Government’s intent to use co-

  conspirator statements fourteen days before trial will permit the parties to litigate any questions

  of admissibility before the Court.

         Pursuant to Federal Rule of Evidence 801(d)(2)(E), a statement “made by the party’s

  coconspirator during and in furtherance of the conspiracy” is not hearsay. In the instant case, the

  Court finds the Defendants request and the Government agrees to provide pretrial written notice

  of any evidence the Government intends to offer under Rule 801(d)(2)(E). The notice shall

  include (1) the substance of the statements to be offered under Rule 801(d)(2)(E); (2) when,

  where, and to whom the statements were made; and (3) a summary of the evidence that the

  Government will present to establish the existence of the conspiracy, that the declarant was a

  member of the conspiracy, and that the statements were made during and in furtherance of the

  conspiracy. The Government further agrees that the Defendants should have time to object or

  respond to the pretrial notice and asks for three days to file a reply, after their objections.

  However, the parties differ widely on the timing for the pretrial notice. The Defendants ask for

  notice sixty days before trial, arguing that the need to schedule a pretrial hearing and to assemble

  witnesses for that hearing requires additional time, given the ongoing coronavirus pandemic.

         The Sixth Circuit has approved three procedures for resolving the admissibility of alleged

  coconspirator statements: (1) holding a pretrial hearing, (2) requiring at trial that the government


                                                  17

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 17 of 25 PageID #: 408
  present evidence of the conspiracy before presenting the coconspirator’s statement, and (3)

  allowing the government to present the statement before proving the conspiracy at trial but

  instructing the jury that the government must prove the conspiracy before it can consider the

  statement. Vinson, 606 F.2d at 152-53 (6th Cir. 1979) (citing United States v. Enright, 579 F.2d

  980 (6th Cir. 1978)). The decision of which of the three Vinson options to use falls squarely

  within the trial judge’s sound discretion. United States v. Robinson, 390 F.3d 853, 867 (6th Cir.

  2004) (stating the decision is “the trial court’s prerogative”).

         The Court agrees with the Government that notice two weeks before trial is sufficient in

  this case. It is the historical practice in this Court not to hold a pretrial hearing on the existence

  of the conspiracy but, instead, to permit the Government to introduce the coconspirator

  statements subject to proving by the close of its case-in-chief, that the statement was made

  during the course of and in furtherance of the conspiracy. In the cases cited by the Defendants in

  their motion the Court did not depart from this historical practice. In addition to the fact that a

  pretrial hearing on the existence of the conspiracy can be “burdensome, time-consuming and

  uneconomic,” Vinson, 606 F.2d at 152, it creates an additional occasion for potential exposure to

  the virus for witnesses and others in the courtroom. Thus, the Court finds that the reason cited

  by the Defendants, the ongoing COVID-19 pandemic, supports permitting the Government to

  introduce the coconspirator statements, subject to proving the existence of the conspiracy and

  that the statements were made in furtherance of the conspiracy by the close of its case-in-chief.

         Accordingly, the Defendants’ motion for pretrial notice of the Government’s intent to use

  coconspirator statements [Doc. 21] is GRANTED in part in that the Government is ORDERED

  to provide pretrial written notice of any evidence the Government intends to offer under Rule


                                                    18

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 18 of 25 PageID #: 409
  801(d)(2)(E). The notice shall include (1) the substance of the statements to be offered under

  Rule 801(d)(2)(E); (2) when, where, and to whom the statements were made; and (3) a summary

  of the evidence that the Government will present to establish the existence of the conspiracy, that

  the declarant was a member of the conspiracy, and that the statements were made during and in

  furtherance of the conspiracy.      The Government shall provide notice of its intent to use

  coconspirator statements fourteen (14) days before trial.          The Defendants shall file any

  objections to the Government’s pretrial notice seven (7) days before trial, and the Government

  may file a reply three (3) days before trial.

  C. Codefendant Statements [Doc. 18]

         “The Confrontation Clause of the Sixth Amendment guarantees the right of a criminal

  defendant ‘to be confronted with the witnesses against him,’ and this ‘includes the right to cross-

  examine witnesses.’” Cruz v. New York, 481 U.S. 186, 187–89 (1987) (citing Pointer v. Texas,

  380 U.S. 400, 404 (1965)). In Bruton v. United States, the Supreme Court held that a defendant

  is deprived of that right when a codefendant’s incriminating confession is introduced at their

  joint trial, even if the jury is instructed to consider that confession only against the codefendant.

  391 U.S. 123. 135-36 (1968). Thus, under Bruton, “[w]here two or more defendants are tried

  jointly, . . . the pretrial confession of one of them that implicates the others is not admissible

  against the others unless the confessing defendant waives his Fifth Amendment rights so as to

  permit cross-examination.” Cruz, 481 U.S. at 190.

         In the instant case, Defendant McArdle moves the Court to preclude the Government

  from introducing in its case-in-chief statements that Defendant Henry made to law enforcement,

  arguing that the admission of these statements would violate her Sixth Amendment right to

  confront the witnesses against her and her Fifth Amendment right to due process. She contends

                                                   19

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 19 of 25 PageID #: 410
  that Defendant Henry made testimonial statements to law enforcement the admission of which

  would violate Bruton. Defendant McArdle doubts these statements could be redacted such that

  they would remove all reference to her. She asks that the Court order the Government to provide

  the proposed redacted statements to counsel and the Court as soon as possible, so that the parties

  may litigate the admissibility of the redacted statements.

         The Government responds [Doc. 37] that Defendant Henry’s statements are highly

  probative of his guilt and can be effectively limited to the statements that inculpate Defendant

  Henry. It contends that it will not seek to introduce Defendant Henry’s statements through the

  written memoranda summarizing law enforcement’s interviews of Henry.              Instead, it will

  introduce Defendant Henry’s statements through the testimony of an FBI agent who heard Henry

  make the statements. Thus, the Government asserts that the concerns about the jury seeing a

  written document with redacted references to Defendant McArdle are obviated.                   The

  Government argues that because it will introduce Defendant Henry’s statements through a

  federal law enforcement officer, rather than a lay witness, it can ensure that the witness will not

  reference Henry’s statements about Defendant McArdle during the witness’s testimony.             It

  contends the fact that evidence outside of Defendant Henry’s statements implicates Defendant

  McArdle in the charged scheme does not violate the Confrontation Clause and is not a basis to

  exclude Henry’s admissions.

         At the motion hearing, Mr. Bosch argued that there is no distinction under Bruton

  between introducing a codefendant’s written statement and introducing testimony about a

  codefendant’s statement. He maintained that either way, because Defendant McArdle is the only

  other person charged in this case, the jury will infer that Defendant Henry’s statements implicate


                                                  20

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 20 of 25 PageID #: 411
  her. Mr. Bosch stated that a limiting instruction directing the jury to consider Defendant Henry’s

  statements only as to him will not cure the prejudice to Defendant McArdle from these

  statements.

         AUSA Morris argued that the FBI agent’s testimony will be limited to Defendant

  Henry’s statements about his own acts and guilt. He maintained that there is no redaction

  problem in this case, because the Government will not introduce the memoranda summarizing

  law enforcement’s interviews of Defendant Henry, nor will it introduce a transcript or recording

  of the interviews.

         The Court agrees with Defendant McArdle that the requirements of Bruton apply equally

  to a law enforcement officer’s testimony about a nontestifying codefendant’s statement and to

  the transcript or recording of the nontestifying codefendant’s statement or to a written summary

  of the nontestifying codefendant’s statement. See Bruton, 391 U.S. at 124, 136-37 (holding that

  postal inspector’s testimony that nontestifying codefendant confessed that he and defendant

  committed armed robbery violates Confrontation Clause, even with a limiting instruction); see

  also United States v. Vega Molina, 407 F.3d 511, 518-21 (1st Cir. 2005) (applying Bruton to

  agent’s testimony about nontestifying codefendant’s statement). However, the Court finds that

  subsequent case law permits the introduction of a nontestifying codefendant’s statement, if all

  reference to the defendant can be eliminated and a limiting instruction is given. Richardson v.

  Marsh, 481 U.S. 200, 211 (1987).

         In Richardson, the Supreme Court limited Bruton by upholding the introduction of a

  codefendant’s statement, which was not facially incriminating to the defendant, even though the

  codefendant’s statement became incriminating to the defendant when linked to other evidence


                                                 21

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 21 of 25 PageID #: 412
  presented at trial. Id. at 208. The “Confrontation Clause is not violated by the admission of a

  nontestifying codefendant’s confession with a proper limiting instruction when, . . . the

  confession is redacted to eliminate not only the defendant’s name, but any reference to his or her

  existence.” Id. at 211. Therefore, “[c]ases interpreting Bruton have found no Confrontation

  Clause violation where a nontestifying codefendant’s statement is redacted to omit any reference

  to the defendant and implicates the defendant only when linked to other evidence presented at

  trial.” United States v. Alkufi, 636 F. App’x 323, 334 (6th Cir.), cert denied, 136 S. Ct. 425

  (2016) (citations omitted).

         In its response, the Government states that the “FBI agent will testify that defendant

  Henry stated that Henry approached the victims and asked for money in exchange [for] ‘help’

  with the victim’s legal problems, as described [herein], without any references to Henry’s

  statements concerning co-defendant McArdle” [Doc. 37, p.3].         The Government’s response

  describes Defendant Henry’s statements as follows: Henry approached “Victim 1, who was

  under investigation by the local drug task force . . . and offered to help Victim 1 resolve the

  investigation in exchange for money” [Doc. 37, p.2]. Regarding Victim 2, the Government

  contends

                 Henry offered to assist with an arrest warrant pending against
                 Victim 2’s father in exchange for a cash payment. Henry
                 described how he approached Victim 2 and solicited funds to help
                 resolve the pending arrest warrant against Victim 2’s father, whom
                 Henry indicated had gone to Mexico and was unable to return to
                 the United States. Henry described how he contacted the victim
                 and offered his assistance and his meetings with Victim 2 to obtain
                 cash.

  [Doc. 37, p.2]. The Government also states that “Henry described other incidents in which he

  obtained cash from others in exchange for assistance with other pending criminal cases,



                                                 22

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 22 of 25 PageID #: 413
  including an incident involving soliciting a $10,000 payment from Henry’s stepfather” [Doc. 37,

  p.2].

          After reviewing the summary of the agent’s proposed testimony about Defendant Henry’s

  statements, the Court finds the proposed testimony about Defendant Henry’s statements does not

  refer to Defendant McArdle, even indirectly.         Defendant McArdle argues that the agent’s

  testimony about Defendant Henry’s statements, even devoid of any direct or indirect mention of

  her, still implicate her, because she is the only other person charged in the case. However,

  “Bruton does not bar the use of a redacted codefendant’s confession ‘even if the codefendant's

  confession becomes incriminating when linked with other evidence adduced at trial.’” United

  States v. Cobleigh, 75 F.3d 242, 248 (6th Cir. 1996) (quoting United States v. DiCarlantonio,

  870 F.2d 1058, 1062 (6th Cir.1989)); see also United States v. Ford, 761 F.3d 641, 654 (6th Cir.

  2014) (quoting Cobleigh and DiCarlantonio).          Here, the Court finds the proposed testimony

  about Defendant Henry’s statements only becomes incriminating when linked to other evidence

  that may be presented at trial.

          In United States v. Alkufi, our appellate court addressed a confrontation clause challenge

  to the introduction of a nontestifying codefendant’s statement in a case involving two

  odefendants. 636 F. App’x 323, 334-35 (6th Cir. 2016). Defendant Aoun argued that his

  codefendant’s agreement that “you guys” had guns to protect themselves and their wares while

  selling drugs violated Bruton, because “in the context of the evidence presented at trial, ‘you

  guys’ could only be interpreted to include Aoun and Alkufi.” Id. at 334. The Court upheld the

  introduction of Alkufi’s statement:

                 The law is clear that introduction into evidence of a nontestifying
                 codefendant’s statement does not violate the Confrontation Clause
                 where it does not name the defendant, and implicates him only in
                 light of other evidence presented at trial. See Richardson, 481 U.S.

                                                  23

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 23 of 25 PageID #: 414
                 at 207–08, . . .; [United States v.] Ford, 761 F.3d [641,] 654[ (6th
                 Cir. 2014)]. Although some redacted statements may still violate
                 Bruton where the redactions make clear a specific name was
                 omitted, . . . or where the statement itself contains information that
                 makes it obvious any redacted name is the defendant’s, . . . neither
                 is the case here. Alkufi’s statement did not name Aoun directly,
                 but implicated him by reference to other evidence from which the
                 jury could infer that he was one of the “guys.”

  Id. at 335 (internal citations omitted). The court observed that although only two defendants

  were charged in the case, other people were at the house when the police arrived; thus, “this is

  not a case where a codefendant’s statement alone powerfully incriminates the defendant and

  cannot be cured by a jury instruction.” Id. In the instant case, the Government maintains that it

  will not use Defendant Henry’s statements against Defendant McArdle.

           The Court finds the proposed testimony by the FBI agent regarding Defendant Henry’s

  statements does not implicate Defendant McArdle and, thus, does not violate Bruton. Defendant

  McArdle’s Preliminary Bruton-Type Motion [Doc. 18] is DENIED

     II.      CONCLUSION

     The Court has considered the parties’ filings and arguments, along with the relevant case law,

  and ORDERS as follows:

             (1) Defendant Henry’s motion [Doc. 25] to join in motions filed by
                 Defendant McArdle is GRANTED;

             (2) Defendants’ motions to compel discovery [Docs. 22 and 26] are
                 DENIED;

             (3) Defendants’ Motion for Notice of Government’s Intention to Use
                 Residual Hearsay Exception Under Federal Evidence Rule 807
                 [Doc. 17] is GRANTED in part in that the Court requires both
                 parties to provide notice pursuant to Federal Rule of Evidence
                 807(b) thirty (30) days before trial.;

             (4) Defendants’ Motion for Early Disclosure of Federal Rule of
                 Evidence 404(b)-Type Evidence [Doc. 19] is GRANTED in part,
                 in that the Government is ORDERED to provide notice under

                                                  24

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 24 of 25 PageID #: 415
               Federal Rule of Evidence 404(b)(3) three weeks before trial.
               This notice shall be in writing and shall include the purpose for
               which the evidence is being offered and the reasoning in support of
               that purpose, as required by Rule 404(b)(3)(B)-(C);
           (5) Defendants’ Motion for Early Disclosure of Federal Rule of
               Evidence 1006 Summaries [Doc. 20] is DENIED. However, the
               parties are encouraged to disclose any summary exhibits to
               opposing counsel one week before trial;

           (6) Defendants’ Motion for Government to Disclose All Out-of-Court
               Statements Intended to be Introduced at Trial to Allow the Defense
               to Make Meaningful Objections and to Assist the Court in
               Determining the Preferred Method to Determine Whether the
               Statements Will Be Admitted at Trial [Doc. 21] is GRANTED in
               part in that the Government is ORDERED to provide pretrial
               written notice of any evidence the Government intends to offer
               under Rule 801(d)(2)(E) fourteen (14) days before trial. The
               notice shall include

                      (a) the substance of the statements to be offered under Rule
                          801(d)(2)(E);

                      (b) when, where, and to whom the statements were made;
                          and

                      (c) a summary of the evidence that the Government will
                          present to establish the existence of the conspiracy, that
                          the declarant was a member of the conspiracy, and that
                          the statements were made during and in furtherance of
                          the conspiracy.

               The Defendants shall file any objections to the Government’s
               pretrial notice seven (7) days before trial, and the Government
               may file a reply three (3) days before trial; and

            (7) The Preliminary Bruton-Type Motion by Defendant McArdle to
                Suppress Government’s Use in Its Case-in-chief of Testimonial
                Statements Made to Law Enforcement by Co-defendant Tommy
                Henry [Doc. 18] is DENIED.

        IT IS SO ORDERED.
                                             ENTER:


                                             United States Magistrate Judge



                                               25

Case 2:20-cr-00056-JRG-HBG Document 54 Filed 01/15/21 Page 25 of 25 PageID #: 416
